EXAMINER’S COMMENTS
	The amendment of 28 June 2022 has been entered in full.  Claims 1-16 are canceled.  Claims 17-20 are under examination.

	The amendment has resolved the remaining issues with regard to the sequence rules, 37 CFR 1.821-1.825, thus resolving the issue raised at pp. 2-3 of the previous Office action (mailed 29 March 2022).

	The rejection of claim 17 under 35 U.S.C. 112(a) as set forth at pp. 3-5 of the previous Office action (mailed 29 March 2022) is withdrawn in view of the amended claim (as per the amendment of 28 June 2022).

	Claims 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
18 July 2022